DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 08/18/2022. Claims 1-6 are previously cancelled. Claims 7-10 are currently amended. Claims 7-10 are pending for examination.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/18/2022 has been entered. 

Response to Arguments
3.          Applicant’s arguments filed on 08/18/2022 with respect to claims 7-10 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
5.   Claims 7-10 rejected under 35 U.S.C. 103 as being unpatentable over by Saito (US 2013/0121295 A1) in view of You (US 2018/0376497 A1).

Regarding claim 7, Saito teaches a terminal (200-Fig. 5/8) comprising:
	a receiver (receiving section 207 of 200-Fig. 5/8) that receives downlink control information (DCI)(  [0173], in terminal 200, PDCCH receiving section 207 blind-decodes DCI for the allocation of data common to all the terminals (e.g., DCI 0/1A) for C-SSs shown in FIG. 9A and 9B;) by monitoring a plurality of downlink (DL) control channel candidates (2 candidates and 4 candidates-Fig. 9A and 9B) of different aggregation levels (AL 8 and AL 4-Fig. 9A and 9B) and a plurality of configurations (C-SSs/common search spaces) ( [0173]; [0149], the 207 blind-decodes (monitors) search spaces {i.e. C-SSs} configured {search space configuration section 103 configures C-SSs of 6 candidates: 2 candidates of CCE aggregation level 8 and 4 candidates of CCE aggregation level 4-see [0167]; [0114]} for the PDCCH region and acquires DCI for the terminal transmitted using the PDCCH.)(Hence the 207 of 200 receives DCI by monitoring 2 & 4 PDCCH candidates of aggregation levels 8 & 4 and two (1 & 2) C-SS configurations, respectively.); and
	Saito does not teach a terminal comprising: a processor that, when the DCI is detected in a DL control channel candidate of a specific aggregation level, determines that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to a DL control channel candidate of another aggregation level, wherein the receiver further receives, the DL data channel scheduled by the DCI.
	However, in an analogous art, You teaches a terminal (20-Fig. 14; [0331]) comprising:  
a processor (21 of 20-Fig. 14; [0325]) that, when the DCI is detected (UE detects first DCI-see [0183]) in a DL control channel (sPDCCH) candidate (CCE-[0218];[0220]) of a specific aggregation level (first CCE index {CCE#0} of sPDCCH /AL {i.e.AL1} of sPDCCH) ( [0220], sPDSCH resource associated with the first CCE index {i.e. CCE# 0} of the sPDCCH is configured by first DCI. Hence DCI is detected in CCE#0 of AL1. ), determining that a DL data channel (sPDSCH) scheduled by the DCI ([0203]) is mapped to resources (one PRB group/sPDSCH Resource) other than resources (two PRB group/sPDSCH Resource) corresponding to a DL control channel (sPDCCH) candidate (CCE-[0218]; [0220]) of another aggregation level (first CCE index {CCE#1} of sPDCCH /AL {i.e. AL2} of sPDCCH) ( [0220], number of PRBs/PRB groups in which PDSCH is transmitted is determined according to the first CCE index of the sPDCCH. For example, if CCE #0 is the first CCE of the sPDCCH, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through one PRB group and, if CCE #1, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through two PRB groups.) (Hence when DCI is detected in CCE#0 of AL1, determines sPDSCH is scheduled by the DCI is mapped to one PRB group of  CCE#0 of AL1 other than two PRB groups of CCE#1 of AL2.), and 
wherein the receiver (23 of 20-Fig. 14) further receives (23 receives-[0325]),  the DL data channel (sPDSCH) scheduled by the DCI ([0220], PRB resource { sPDSCH resource is configured by 1st DCI} in which the UE is to receive the scheduled sPDSCH; wherein UE receives data (PDSCH) and control information (DCI) scheduled on a subframe basis-see [0003]) (Hence UE receives the sPDSCH scheduled by the DCI.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of You and apply them on the teaching of Saito to provide a method enables receiving wireless communication signal in an efficient manner, so that total throughput of a radio communication system can be enhanced. The method enables maintaining compatibility of a system at low cost, communicating the user equipment with the base station with low cost, reducing user equipment implementation cost and delay (You; [0022]-[0027];).

Regarding claim 8, Saito teaches a radio communication method for a terminal (200-Fig. 5/8), comprising:
	receiving downlink control information (DCI)(  [0173], in terminal 200, PDCCH receiving section 207 blind-decodes DCI for the allocation of data common to all the terminals (e.g., DCI 0/1A) for C-SSs shown in FIG. 9A and 9B;) by monitoring a plurality of downlink (DL) control channel candidates (2 candidates and 4 candidates-Fig. 9A and 9B) of different aggregation levels (AL 8 and AL 4-Fig. 9A and 9B) and a plurality of configurations (C-SSs/common search spaces) ( [0173]; [0149], the 207 blind-decodes (monitors) search spaces {i.e. C-SSs} configured {search space configuration section 103 configures C-SSs of 6 candidates: 2 candidates of CCE aggregation level 8 and 4 candidates of CCE aggregation level 4-see [0167]; [0114]} for the PDCCH region and acquires DCI for the terminal transmitted using the PDCCH.)(Hence the 207 of 200 receives DCI by monitoring 2 & 4 PDCCH candidates of aggregation levels 8 & 4 and two (1 & 2) C-SS configurations, respectively.); 
	Saito does not teach when the DCI is detected in a DL control channel candidate of a specific aggregation level, determines that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to a DL control channel candidate of another aggregation level, and receiving the DL data channel scheduled by the DCI.
	However, in an analogous art, You teaches when the DCI is detected (UE detects first DCI-see [0183]) in a DL control channel (sPDCCH) candidate (CCE-[0218];[0220]) of a specific aggregation level (first CCE index {CCE#0} of sPDCCH /AL {i.e.AL1} of sPDCCH) ( [0220], sPDSCH resource associated with the first CCE index {i.e. CCE# 0} of the sPDCCH is configured by first DCI. Hence DCI is detected in CCE#0 of AL1. ), determining that a DL data channel (sPDSCH) scheduled by the DCI ([0203]) is mapped to resources (one PRB group/sPDSCH Resource) other than resources (two PRB group/sPDSCH Resource) corresponding to a DL control channel (sPDCCH) candidate (CCE-[0218]; [0220]) of another aggregation level (first CCE index {CCE#1} of sPDCCH /AL {i.e. AL2} of sPDCCH) ( [0220], number of PRBs/PRB groups in which PDSCH is transmitted is determined according to the first CCE index of the sPDCCH. For example, if CCE #0 is the first CCE of the sPDCCH, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through one PRB group and, if CCE #1, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through two PRB groups.) (Hence when DCI is detected in CCE#0 of AL1, determines sPDSCH is scheduled by the DCI is mapped to one PRB group of  CCE#0 of AL1 other than two PRB groups of CCE#1 of AL2.), and 
receiving  the DL data channel (sPDSCH) scheduled by the DCI ([0220], PRB resource { sPDSCH resource is configured by 1st DCI} in which the UE is to receive the scheduled sPDSCH; wherein UE receives data (PDSCH) and control information (DCI) scheduled on a subframe basis-see [0003]) (Hence UE receives the sPDSCH scheduled by the DCI.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of You and apply them on the teaching of Saito to provide a method enables receiving wireless communication signal in an efficient manner, so that total throughput of a radio communication system can be enhanced. The method enables maintaining compatibility of a system at low cost, communicating the user equipment with the base station with low cost, reducing user equipment implementation cost and delay (You; [0022]-[0027]; ).

Regarding claim 9, Saito teaches a radio base station (100-Fig. 4/6) comprising:
	a transmitter(allocation section 106 of 100-Fig. 4/6) that transmits downlink control information (DCI) ( [0172], allocating section 106 allocates DCI for the allocation of data common to all the terminals (e.g., DCI 0/1A) to CCEs in CSSs shown in FIG. 9A and 9B.)by using a plurality of downlink (DL) control channel candidates(2 candidates and 4 candidates-Fig. 9A and 9B) of different aggregation levels (AL 8 and AL 4-Fig. 9A and 9B)  and a plurality of configurations (C-SSs/common search spaces) ( [0173]; [0149], the 207 blind-decodes (monitors) search spaces {i.e. C-SSs} configured {search space configuration section 103 configures C-SSs of 6 candidates: 2 candidates of CCE aggregation level 8 and 4 candidates of CCE aggregation level 4-see [0167]; [0114]} for the PDCCH region and acquires DCI for the terminal transmitted using the PDCCH.)(Hence the 106 of 100 transmits DCI by using 2 & 4 PDCCH candidates of aggregation levels 8 & 4 and two (1 & 2) C-SS configurations, respectively.); and
	Saito does not teach a radio base station comprising: a processor that, when the DCI is transmitted in a DL control channel candidate of a specific aggregation level, control so that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to a DL control channel candidate of another aggregation level, wherein the transmitter further transmits the DL data channel as mapped by the processor.
	However, in an analogous art, You teaches a radio base station (10-Fig. 14; [0331]) comprising:
a processor (11 of 10-Fig. 14; [0327]) that, when the DCI is transmitted ( [0183]) in a DL control channel (sPDCCH) candidate (CCE-[0218];[0220]) of a specific aggregation level (first CCE index {CCE#0} of sPDCCH /AL {i.e.AL1} of sPDCCH) ( [0220], sPDSCH resource associated with the first CCE index {i.e. CCE# 0} of the sPDCCH is configured by first DCI. Hence DCI is transmitted in CCE#0 of AL1. ), control so that a DL data channel (sPDSCH) scheduled by the DCI ([0203]) is mapped to resources (one PRB group/sPDSCH Resource) other than resources (two PRB group/sPDSCH Resource) corresponding to a DL control channel (sPDCCH) candidate (CCE-[0218]; [0220]) of another aggregation level (first CCE index {CCE#1} of sPDCCH /AL {i.e. AL2} of sPDCCH) ( [0220], number of PRBs/PRB groups in which PDSCH is transmitted is determined according to the first CCE index of the sPDCCH. For example, if CCE #0 is the first CCE of the sPDCCH, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through one PRB group and, if CCE #1, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through two PRB groups.) (Hence when DCI is detected in CCE#0 of AL1, determines sPDSCH is scheduled by the DCI is mapped to one PRB group of CCE#0 of AL1 other than two PRB groups of CCE#1 of AL2.), 
Wherein the transmitter (13 of 10-Fig. 14) further transmits (13 transmits-[0325]) the DL data channel (sPDSCH) as mapped ([0273]) by the processor ([0327]) ( [0220], number of PRBs/PRB groups in which the PDSCH is transmitted is determined according to the value of the "first CCE index/AL" in which the sPDCCH is transmitted.) (Hence BS transmits the sPDSCH as mapped.).
		It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of You and apply them on the teaching of Saito to provide a method enables receiving wireless communication signal in an efficient manner, so that total throughput of a radio communication system can be enhanced. The method enables maintaining compatibility of a system at low cost, communicating the user equipment with the base station with low cost, reducing user equipment implementation cost and delay (You; [0022]-[0027];).

Regarding claim 10, Saito teaches a radio communication system comprising a radio base station (BS) and a terminal (UE), wherein: 
the radio base station (100-Fig. 4/6) comprising:
	a transmitter(allocation section 106 of 100-Fig. 4/6) that transmits downlink control information (DCI) ( [0172], allocating section 106 allocates DCI for the allocation of data common to all the terminals (e.g., DCI 0/1A) to CCEs in CSSs shown in FIG. 9A and 9B.)by using a plurality of downlink (DL) control channel candidates(2 candidates and 4 candidates-Fig. 9A and 9B) of different aggregation levels (AL 8 and AL 4-Fig. 9A and 9B)  and a plurality of configurations (C-SSs/common search spaces) ( [0173]; [0149], the 207 blind-decodes (monitors) search spaces {i.e. C-SSs} configured {search space configuration section 103 configures C-SSs of 6 candidates: 2 candidates of CCE aggregation level 8 and 4 candidates of CCE aggregation level 4-see [0167]; [0114]} for the PDCCH region and acquires DCI for the terminal transmitted using the PDCCH.)(Hence the 106 of 100 transmits DCI by using 2 & 4 PDCCH candidates of aggregation levels 8 & 4 and two (1 & 2) C-SS configurations, respectively.); and
the terminal (200-Fig. 5/8) comprising:
	a receiver (receiving section 207 of 200-Fig. 5/8) that receives downlink control information (DCI)(  [0173], in terminal 200, PDCCH receiving section 207 blind-decodes DCI for the allocation of data common to all the terminals (e.g., DCI 0/1A) for C-SSs shown in FIG. 9A and 9B;) by monitoring a plurality of downlink (DL) control channel candidates (2 candidates and 4 candidates-Fig. 9A and 9B) of different aggregation levels (AL 8 and AL 4-Fig. 9A and 9B) and a plurality of configurations (C-SSs/common search spaces) ( [0173]; [0149], the 207 blind-decodes (monitors) search spaces {i.e. C-SSs} configured {search space configuration section 103 configures C-SSs of 6 candidates: 2 candidates of CCE aggregation level 8 and 4 candidates of CCE aggregation level 4-see [0167]; [0114]} for the PDCCH region and acquires DCI for the terminal transmitted using the PDCCH.)(Hence the 207 of 200 receives DCI by monitoring 2 & 4 PDCCH candidates of aggregation levels 8 & 4 and two (1 & 2) C-SS configurations, respectively.); and
	Saito does not teach the radio base station comprising: a processor of the radio base station that, when the DCI is transmitted in a DL control channel candidate of a specific aggregation level, control so that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to a DL control channel candidate of another aggregation level, wherein the transmitter further transmits the DL data channel as mapped by the processor of the base station; and the terminal comprising: a processor of the terminal that, when the DCI is detected in a DL control channel candidate of a specific aggregation level, determines that a DL data channel scheduled by the DCI is mapped to resources other than resources corresponding to a DL control channel candidate of another aggregation level, wherein the receiver further receives, the DL data channel scheduled by the DCI.
	However, in an analogous art, You teaches the radio base station (10-Fig. 14; [0331]) comprising:
a processor (11 of 10-Fig. 14; [0327]) of the radio base station that, when the DCI is transmitted ( [0183]) in a DL control channel (sPDCCH) candidate (CCE-[0218];[0220]) of a specific aggregation level (first CCE index {CCE#0} of sPDCCH /AL {i.e.AL1} of sPDCCH) ( [0220], sPDSCH resource associated with the first CCE index {i.e. CCE# 0} of the sPDCCH is configured by first DCI. Hence DCI is transmitted in CCE#0 of AL1. ), controls so that a DL data channel (sPDSCH) scheduled by the DCI ([0203]) is mapped to resources (one PRB group/sPDSCH Resource) other than resources (two PRB group/sPDSCH Resource) corresponding to a DL control channel (sPDCCH) candidate (CCE-[0218]; [0220]) of another aggregation level (first CCE index {CCE#1} of sPDCCH /AL {i.e. AL2} of sPDCCH) ( [0220], number of PRBs/PRB groups in which PDSCH is transmitted is determined according to the first CCE index of the sPDCCH. For example, if CCE #0 is the first CCE of the sPDCCH, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through one PRB group and, if CCE #1, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through two PRB groups.) (Hence when DCI is detected in CCE#0 of AL1, determines sPDSCH is scheduled by the DCI is mapped to one PRB group of CCE#0 of AL1 other than two PRB groups of CCE#1 of AL2.), 
Wherein the transmitter (13 of 10-Fig. 14) further transmits (13 transmits-[0325]) the DL data channel (sPDSCH) as mapped ([0273]) by the processor ([0327]) ( [0220], number of PRBs/PRB groups in which the PDSCH is transmitted is determined according to the value of the "first CCE index/AL" in which the sPDCCH is transmitted.) (Hence BS transmits the sPDSCH as mapped.); and
The user terminal (20-Fig. 14; [0331]) comprising:  
a processor (21 of 20-Fig. 14; [0325]) of the terminal that, when the DCI is detected (UE detects first DCI-see [0183]) in a DL control channel (sPDCCH) candidate (CCE-[0218];[0220]) of a specific aggregation level (first CCE index {CCE#0} of sPDCCH /AL {i.e.AL1} of sPDCCH) ( [0220], sPDSCH resource associated with the first CCE index {i.e. CCE# 0} of the sPDCCH is configured by first DCI. Hence DCI is detected in CCE#0 of AL1. ), determining that a DL data channel (sPDSCH) scheduled by the DCI ([0203]) is mapped to resources (one PRB group/sPDSCH Resource) other than resources (two PRB group/sPDSCH Resource) corresponding to a DL control channel (sPDCCH) candidate (CCE-[0218]; [0220]) of another aggregation level (first CCE index {CCE#1} of sPDCCH /AL {i.e. AL2} of sPDCCH) ( [0220], number of PRBs/PRB groups in which PDSCH is transmitted is determined according to the first CCE index of the sPDCCH. For example, if CCE #0 is the first CCE of the sPDCCH, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through one PRB group and, if CCE #1, the scheduled sPDSCH is transmitted {obvious, mapped to-also see [0273]} through two PRB groups.) (Hence when DCI is detected in CCE#0 of AL1, determines sPDSCH is scheduled by the DCI is mapped to one PRB group of  CCE#0 of AL1 other than two PRB groups of CCE#1 of AL2.), and 
wherein the receiver (23 of 20-Fig. 14) further receives (23 receives-[0325]),  the DL data channel (sPDSCH) scheduled by the DCI ([0220], PRB resource { sPDSCH resource is configured by 1st DCI} in which the UE is to receive the scheduled sPDSCH; wherein UE receives data (PDSCH) and control information (DCI) scheduled on a subframe basis-see [0003] ) (Hence UE receives the sPDSCH scheduled by the DCI.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teaching of You and apply them on the teaching of Saito to provide a method enables receiving wireless communication signal in an efficient manner, so that total throughput of a radio communication system can be enhanced. The method enables maintaining compatibility of a system at low cost, communicating the user equipment with the base station with low cost, reducing user equipment implementation cost and delay (You; [0022]-[0027];).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415